954 F.2d 724
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Diane BURNS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-3626.
United States Court of Appeals, Sixth Circuit.
Feb. 6, 1992.

Before BOGGS and ALAN E. NORRIS, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Claimant Diane Burns filed an application for disability insurance benefits under the Social Security Act.   The Secretary denied her application and Burns sought federal court review under 42 U.S.C. § 405(g).   The district court remanded the matter to the Secretary for further proceedings, after which the claimant's application was again denied.   The district court ultimately affirmed the Secretary's decision and this appeal followed.   The parties have briefed the issues and have agreed to waive oral argument.


3
Upon consideration, we find the Secretary's decision to be supported by substantial evidence.   Richardson v. Perales, 402 U.S. 389, 401 (1971).   It is clear that Ms. Burns is presently disabled.   The narrow focus of this action, however, is on the proof of her status from 1977 through 1982.   We are unable to conclude from the limited medical evidence that the Secretary erred in finding that the claimant did not prove her claim that she was disabled from 1977 through 1982.


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.